PETITION FOR A REHEARING, BY R. H. CHINN, ESQ.
The He fend apt. in error petitions the.court for a reconsideration of this case.
It is readily conceded, that the opinion.predicatcd upon the record before the court, is in every particular corre,ct.
The record, however, is deficient. The pleas *372that had been filed in the-suit at law. after the demurrer was sustained, were, withdrawn; and as it was a case- in which, the, parly might elect to defend at law, or seek relief in a court of equity, it is presumed that a, wifhdrawal of his pleas in the suit at law, placed his case in precisely the same attitude it would have occupied had (hey never been tiled.
October 23.,
I’uyne for plaintiff; Chinn for defendant.
it is true, as the record was first extended by the clerk, it did not appear that the pleas were withdrawn. At the last term of the court, a nunc pro tune, amendment of the orders and judgment at law was made, and the record, as now truly made out, shews a case in which the party did not defend at law. If the. defendant should not get relief in ibis case, it will be peculiarly oppressive. A clearer case of fraud, it is. believed, could not be made out in a court of justice.
The defendant respectfully petitions thp court to award a certiorari to the clerk of the. Fay site, circuit court, to certify the amendment in. the record in the suit, at law,, to suspend the, opinion, and finally to affirm the decision of the court below.
CHINN.
The court did award,rhe. certiorari, and the amendment stated, appeared by the return, but on consideration, overruled the motion for the re hearing, and so the decree stands unaltered.